Citation Nr: 0028355	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  98-05 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether the claim of entitlement to service connection for 
back disability is well grounded and if so, whether the claim 
should be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to February 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.

Although the issues of entitlement to service connection for 
myopia, vasectomy and rhinitis and entitlement to an original 
(compensable) evaluation for tinnitus were addressed in a 
January 1998 statement of the case, they were not thereafter 
addressed by the veteran or his representative, to include in 
the VA Form 9 submitted in March 1998 or at the May 1998 
hearing.  Therefore, the Board has concluded that the veteran 
is not currently seeking appellate review with respect to any 
of these issues. 

The Board further notes that while the issue of entitlement 
to service connection for post-traumatic stress disorder was 
initially included in the veteran's appeal, this issue was 
resolved by a May 1998 hearing officer decision granting 
service connection for post-traumatic stress disorder.  See 
generally Grantham v. Brown, 114 F.3d 1156 (1997).


FINDING OF FACT

The claim of entitlement to service connection for back 
disability is plausible.



CONCLUSION OF LAW

The claim of entitlement to service connection for back 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303 (1999).  Service connection 
may also be established for disease initially diagnosed after 
discharge from service when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  In addition, 38 C.F.R. § 3.310(a) (1999) provides 
that a disability that is proximately due to or the result of 
a service-connected disease or injury shall be service 
connected.  Further, any increase in severity of a 
nonservice-connected disability that is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of a well-grounded claim, that 
is, whether he has presented a claim that is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  To satisfy the burden of establishing a well-
grounded claim for direct service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

To establish well groundedness of a claim for secondary 
service connection, a claimant must provide competent 
evidence that the disability was caused or chronically 
worsened by the service-connected condition.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).  

The veteran contends, in essence, that his current back 
disorder is a result of having to wear parachutes as a flight 
instructor during service.  In the alternative, he maintains 
that his back disability is a consequence of gait problems 
resulting from his service-connected paralysis of the left 
external popliteal nerve (common peroneal) with left below-
the-knee amputation.

Service medical records, to include the report of an October 
1996 retirement examination, do not show a diagnosis of a low 
back disorder.  An October 1996 Report of Medical History 
reflects that the veteran indicated that he seldom had back 
pain.  Under the remarks section of the report, the examiner 
noted that the veteran had musculoskeletal back pain 
secondary to wheelchair and changes in ambulatory status.  
The examiner further indicated that the veteran had improved 
and he was instructed to continue with physical therapy and a 
follow up visit.  The back pain was considered non disabling.  

VA outpatient reports, dating from 1997 to 1999, reflect that 
the veteran underwent a left below-the-knee amputation in 
1997.  After the operation, the veteran complained of back 
pain and difficulty with ambulation associated with the left 
below-the-knee amputation and resulting prosthesis.  

The foregoing medical evidence suggests that the veteran 
developed back pain during service coincident to problems 
with ambulation and that back pain associated with the 
problems with ambulation have continued since service.  The 
medical records suggest a possible nexus between the 
veteran's back disorder, currently diagnosed as myofascial 
strain of the low back, and the service-connected below-the-
knee amputation.  This evidence is sufficient to establish 
that the veteran's claim is well grounded. 


ORDER

The Board having determined that the claim of entitlement to 
service connection for back disability is well grounded, the 
appeal is granted to this extent. 


REMAND

Since the claim of entitlement to service connection for back 
disability is well grounded, VA has a duty to assist the 
veteran in the development of facts pertinent to this claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103 (1999).

The Board notes that the veteran has not been provided a VA 
examination for the purpose of determining the etiology of 
his back disorder.  The Court has held that the duty to 
assist a veteran includes obtaining medical records and 
medical examinations where indicated by the facts and 
circumstances of an individual case.  Littke v. Derwinski, 1 
Vet. App. 90 (1990). 

The Board further notes that in his March 1998 substantive 
appeal, the veteran requested that he be scheduled for a 
travel Board hearing, if necessary.  Further clarification 
regarding this matter is required.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claim for 
service connection for back disability, 
to include on a secondary basis.  When 
the requested information and any 
necessary authorization are received, the 
RO should attempt to obtain a copy of all 
indicated records which are not already 
associated with the claims files. 

2.  When the above development has been 
completed, the RO should arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the nature, extent and etiology of any 
currently present back disability.  Any 
indicated studies should be performed.  
Based upon the examination results and a 
review of the claims files, the examiner 
must provide an opinion as to whether it 
is at least as likely as not that any 
currently present back disability is 
etiologically related to service or was 
caused or chronically worsened by 
service-connected disability.   

The rational for all opinions expressed 
should be explained.  The claims files, 
including a copy of this remand, must be 
available to and reviewed by the 
examiner.  The examination report must be 
typed.  

3.  Thereafter, the RO should review the 
claims files and ensure that the above 
development has been conducted and 
completed in full.  If any development is 
incomplete, the RO should take 
appropriate corrective action.

4.  Then, the RO should readjudicate the 
claim for service connection for back 
disability, to include consideration of 
Allen v. Brown, supra.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should request the 
veteran to clarify whether he desires a 
travel Board hearing.  The RO should 
respond appropriately to any 
clarification provided by the veteran.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand the Board intimates no opinion as to any final outcome 
warranted.  The veteran need not take any action until he is 
otherwise notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 


